REQUEST FOR WITHDRAWAL OF REGISTRATION STATEMENT ON FORM 10-12G BRAC GLOBAL AUTOMOTIVE, INC. 159 W. Orangethorpe Ave Suite A Placentia, CA 92870 January 14, 2015 VIA EDGAR SUBMISSION Securities and Exchange Commission treet, N.E. Washington, D.C. 20549-3628 Re: BRAC Global Automotive, Inc. Request for Withdrawal of Registration Statement on Form 10-12G Filed November 18, 2014 (SEC File No.000-55322) Gentlemen: Effective as of the date hereof, BRAC Global Automotive, Inc, a Nevada corporation (the “Company”), hereby withdraws its Registration Statement on Form 10-12G (File No. 000-55322) (the “Form 10”) filed with the Securities and Exchange Commission on November 18, 2014. The Company is withdrawing the Form 10 to consider other corporate alternatives to voluntarily registering its common stock on the Form 10. If you have any questions regarding this request for withdrawal, please contact William Eilers, Esq. of Eilers Law Group, P.A., counsel to the Company, at (786) 273-9152, or the undersigned at (310) 884-3332. Thank you for your attention. Sincerely, /s/ Ben Rainwater Ben Rainwater Chief Executive Officer cc: William Eilers, Esq.
